Citation Nr: 1327078	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  06-28 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active service from October 1975 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  Thereafter, the Veteran's claims file was transferred to the RO in St. Petersburg, Florida.

In October 2009 and September 2012, the Board remanded the instant matter to the Appeals Management Center (AMC) for additional development.

A review of the Veteran's Virtual VA paperless claims file does not reveal any additional documents pertinent to the claim on appeal.

The appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After undertaking the development requested in the Board's September 2012  remand, the AMC issued a Supplemental Statement of the Case in February 2013, which continued a denial of the claim on appeal.  The AMC mailed the February 2013 Supplemental Statement of the Case to the Veteran at an address on "50th" Street.  The Supplemental Statement of the Case was returned to VA by the United States Postal Service (USPS) as undeliverable with a notation that this address was "vacant."  In addition, a March 2013 letter to the Veteran informing him that his appeal had returned to the Board's docket was returned to VA by the USPS as undeliverable with a notation that this address was "vacant."

When a Supplemental Statement of the Case is issued, it is to be furnished to both the Veteran and his representative.  38 C.F.R. § 19.31 (2012).  The Supplemental 
Statement of the Case is to be forwarded to the Veteran's latest address of record.  See 38 C.F.R. § 19.30 (2012) (pertaining to statements of the case).

The Board notes that the Veteran's representative received a copy of the February 2013 Supplemental Statement of the Case, as the representative submitted a completed waiver in February 2013, which had been attached to the February 2013 Supplemental Statement of the Case.   However, the Veteran must be sent the Supplemental Statement of the Case as well.  Due process calls for the Veteran to be mailed a Supplemental Statement of the Case to his latest address of record; therefore, the issue on appeal must be remanded so that the RO/AMC may accomplish that task.

The Veteran, however, is reminded that VA's duty to assist with the development of facts pertinent to his claim is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is his burden to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall undertake appropriate action to verify the Veteran's current mailing address.  If necessary, any bank to which the Veteran's compensation is forwarded should be contacted to obtain his current mailing address.  All requests and responses in this regard must be documented in the Veteran's claims file. 

2.  After undertaking the above development, the RO/AMC shall resend the Veteran a copy of the February 2013 Supplemental Statement of the Case, as well as the March 2013 letter, to the Veteran's current mailing address.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


